TUTTLE, Circuit Judge
(concurring specially).
My concurrence in the reversal of the trial court is based solely on the ground that the assignment to Edman was by quitclaim: in form it transferred merely “all” the assignor’s “right, title and interest,” thus using the customary wording of a quitclaim transfer; in addition the assignment contained no express warranties. The Supreme Court of Louisiana has held, in Waterman v. Tidewater Associated Oil Co., 213 La. 588, 35 So.2d 225, that a quitclaim deed will not, in general, support after acquired title; this is in accord with the law in other American jurisdictions, 16 Am.Jur., Deeds §§ 344-345; 31 C.J.S. Estoppel §§: 22, 30.
Edman, who does not even assert that the assignment to him was warranted, seeks, however, to rely on the warranties contained in the lease that was assigned to him. But, since it is clear from the Waterman case that even if Edman’s assignor had been the owner of the land with only the mineral interest outstanding in another, the premature assignment of that interest by quitclaim to Edman would avail him nothing, even after the original interest prescribed. A fortiori, if the only interest that the Robertson Oil Corporation had in the minerals was the possibility of benefiting from the prescription if Bazemore happened to retain his title to the property until that event occurred, Edman can receive no greater benefit from the quitclaim “assignment” of the rights under the warranty than he could have had from the assignment of the mineral interest itself. In other words, the “possibility of benefiting from a prescription by means of after acquired title” is not a right, title, or interest assignable by quitclaim deed.